PER CURIAM.
We affirm Appellant’s judgment and sentence. However, because the trial court was without jurisdiction to consider or rule upon Appellant’s motion to withdraw plea filed after the notice of appeal, we reverse the order denying the motion and remand for the trial court to dismiss the motion. See Adkinson v. State, 36 So.3d 836 (Fla. 1st DCA 2010); Hines v. State, 32 So.3d 678 (Fla. 1st DCA 2010).
*934AFFIRMED in part; REVERSED in part and REMANDED with instructions.
LEWIS, WETHERELL, and MAKAR, JJ., concur.